PER CURIAM:
Douglas E. McPhail appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing the federal claims in his civil action for failure to state a claim, declining to exercise jurisdiction over the remaining state claims and remanding them to state court. We have reviewed the record and find no reversible error. Accordingly, we affirm *182for the reasons stated by the district court. McPhail v. Wells Fargo Dealer Sens., Inc., No. 5:13-cv-00645-BO (E.D.N.C. Dec. 23, 2013). We dispense with' oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.